Citation Nr: 0722833	
Decision Date: 07/26/07    Archive Date: 08/06/07

DOCKET NO.  05-07 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUES

1.  Entitlement to service connection for disability of the 
knuckles of both hands, claimed as knuckle pain.

2.  Entitlement to an initial disability rating higher than 
10 percent for a cervical spine disorder from November 1, 
2000, to October 11, 2005, and a rating higher than 20 
percent from October 12, 2005, to the present.

3.  Entitlement to service connection for a left elbow 
disability, claimed as elbow pain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The veteran served on active duty from June 1979 to October 
2000.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a March 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office and Insurance Center 
(RO) in Philadelphia, Pennsylvania.


FINDINGS OF FACT

1.  No disability of the knuckles of either hand was present 
in service, and no current disability of the knuckles of 
either hand is etiologically related to service.  

2.  From October 12, 2005 to the present, the veteran has had 
pain-free forward flexion to 20 degrees; prior to October 12, 
2005, he had pain-free forward flexion to 45 degrees, and 
slight overall limitation of motion.

3.  The veteran's cervical spine disability is productive of 
mild neurological impairment of the left upper extremity.  


CONCLUSIONS OF LAW

1.  A disability of the knuckles was not incurred in or 
aggravated by active duty.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2006).

2.  During the period beginning October 12, 2005, the 
criteria for more than a 20 percent rating for a cervical 
spine disability are not met; during the period prior to 
October 12, 2005, the criteria for more than a 10 percent 
rating are not met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.71a, Diagnostic Code 5290 (2003); 38 C.F.R. 
§§ 4.7, 4.71a, Diagnostic Code 5243; § 4.124a, Diagnostic 
Code 8517 (2006);.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for a disorder of 
the knuckles.  He is also seeking an increased initial 
disability rating for his service-connected cervical spine 
disorder.  The Board will initially discuss certain 
preliminary matters, and will then address the pertinent law 
and regulations and their application to the facts and 
evidence.

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2007), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2006), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in the claimant's 
possession that pertains to the claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the originating agency provided the 
veteran with the notice required under the VCAA, to include 
notice that he submit any pertinent evidence in his 
possession, by letter mailed in September 2005, after its 
initial adjudication of the claims.  In addition, he was 
provided the concerning the effective-date element of both 
claims and the disability-element of his service connection 
claim in the cover letter sent with the May 2006 Supplemental 
Statement of the Case.  Following the receipt of all 
pertinent evidence, the RO readjudicated the claims.  There 
is no indication or reason to believe that any ultimate 
decision of the RO on the merits of the claims would have 
been different had complete VCAA notice been provided at an 
earlier time.  

The Board also notes that the veteran has been afforded 
appropriate VA examinations and service medical records and 
pertinent VA medical records have been obtained.  Neither the 
veteran nor his representative has identified any outstanding 
evidence, to include medical records, that could be obtained 
to substantiate either claim.  The Board is also unaware of 
any such outstanding evidence. 

In sum, the Board is satisfied that any procedural errors in 
the RO's development and consideration of the claims were 
insignificant and non prejudicial to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Accordingly, the 
Board will address the merits of the claims.  

Legal Criteria

Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131.  Service 
connection may be granted for any disease initially diagnosed 
after service, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.



Initial Rating

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2006).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 
3.321(a), 4.1 (2006).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.   
38 C.F.R. § 4.7 (2006).

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.   
38 C.F.R. § 4.21 (2006).

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2006) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2006).  See, in general, 
DeLuca v. Brown, 8 Vet. App. 202 (1995).   

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portrays the anatomical 
damage, and the functional loss, with respect to these 
elements.  In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability. It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2006).

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  
Compare Francisco v. Brown, 7 Vet. App. 55, 58 (1994) [where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern].  In Fenderson, 
the Court also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.

Analysis

Service Connection

Service medical records show that the veteran was seen on a 
few occasions with complaints related to the fingers of the 
left hand, but they do not show that he was found to have a 
chronic disorder of the knuckles.  The report of examination 
for retirement in April 2000 shows that the veteran's upper 
extremities were found to be normal on clinical evaluation.  
Although the post-service medical evidence of record shows 
that the veteran currently has bilateral weakness and 
objective narrowing of the interphalangeal joints, as found 
on VA examination in October 2005, there does not appear to 
be any diagnosis with respect to the knuckles in the post-
service record.  Indeed, the evidence is to the contrary.  On 
VA examination in February 2003, there was found to be no 
evidence of arthritis in the knuckles.  Likewise, on VA 
examination in January 2001, the veteran's hands were found 
to be normal.

Moreover, a VA physician who examined the veteran and 
reviewed the claims folder in October 2005 has opined that 
the veteran's left knuckle symptomatology is not 
etiologically related to his military service.  

In essence, the evidence of a nexus between a current knuckle 
disability and the veteran's military service, is limited to 
the veteran's own statements.  This is not competent evidence 
of the alleged diagnosis or nexus since laypersons, such as 
the veteran, are not qualified to render an opinion 
concerning medical diagnosis or causation.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Accordingly, the 
Board must conclude that the preponderance of the evidence is 
against the claim.

Initial Rating

The veteran is seeking an increased disability rating for his 
service-connected cervical spine disability, which is 
currently evaluated as 20 percent disabling under 38 C.F.R. § 
4.71a, Diagnostic Code 5243 (2006).  The 20 percent rating is 
effective from October 12, 2005, the date of a VA examination 
which established entitlement to a 20 percent rating.  Prior 
to that date, a 10 percent rating was assigned.

With respect to cervical symptomatology, effective September 
26, 2003, during the pendency of this claim, VA revised the 
rating criteria used to evaluate diseases and injuries of the 
spine.  See 68 Fed. Reg. 51,454 (Aug. 27, 2003).  The 
amendment is effective September 26, 2003.  

VA's General Counsel, in a precedent opinion, has held that 
when a new regulation is issued while a claim is pending 
before VA, unless clearly specified otherwise, VA must apply 
the new provision to the claim from the effective date of the 
change as long as the application would not produce 
retroactive effects. VAOPGCPREC 7-2003 (Nov. 19, 2003).  The 
revised amended versions may only be applied as of their 
effective date and, before that time, only the former version 
of the regulation may be applied.  VAOPGCPREC 3-2000 (Apr. 
10, 2000).

In accordance with VAOPGCPREC 7-2003, the Board has reviewed 
the revised rating criteria.  The revised rating criteria 
would not produce retroactive effects since the revised 
provisions affect only entitlement to prospective benefits.  
Therefore, VA must apply the new provisions from their 
effective date, and the former criteria prior to that date.

Under the current criteria, a 20 percent rating is to be 
assigned if forward flexion of the cervical spine is greater 
than 15 degrees but not greater than 30 degrees; the combined 
range of motion of the cervical spine is not greater than 170 
degrees; or there is muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 
percent rating is for assignment if forward flexion of the 
cervical spine is to 15 degrees or less, or there is 
favorable ankylosis of the entire cervical spine.  

In this case, on VA examination in October 2005, the 
veteran's pain-free cervical spine forward flexion was 
measured from 0 to 20 degrees.  Extension was measured from 0 
to 30 degrees.  Painless left lateral bending was from 0 to 
10 degrees, right lateral bending was from 0 to 20 degrees.  
Left lateral rotation was from 0 to 10 degrees, and right 
rotation was from 0 to 20 degrees.  Combined cervical range 
of motion was 110 degrees.  Following repetitive use, there 
was no clinical evidence of additional loss of joint function 
due to pain, weakness or fatigue.  See De Luca, 8 Vet. App. 
202.  Based on such findings, the criteria for a 30 percent 
rating are clearly not met.  

As the veteran is diagnosed with degenerative disc disease of 
the cervical spine, the Board has also considered whether a 
30 percent or higher rating is warranted under the Formula 
for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes.  Under that formula, a 40 percent 
rating requires incapacitating episodes having a total 
duration of at least 4 weeks but less than 6 weeks during the 
past 12 months.  However, incapacitating episode is defined 
as a period of acute signs and symptoms due to intervertebral 
disc syndrome that requires bed rest prescribed by a 
physician and treatment by a physician.  In the veteran's 
case, there is no evidence of bed rest prescribed by a 
physician.  Indeed, the veteran stated to the October 2005 VA 
examiner that he had not missed any work due to the cervical 
spine disorder.

Prior to October 12, 2005, the veteran was assigned a 10 
percent rating for his cervical spine disorder.  A 10 percent 
rating is assigned if forward flexion of the cervical spine 
is greater than 30 degrees but not greater than 40 degrees; 
combined range of motion of the cervical spine is greater 
than 170 degrees but not greater than 335 degrees; there is 
muscle spasm, guarding, or localized tenderness not resulting 
in abnormal gait or abnormal spinal contour; or there is 
vertebral body fracture with loss of 50 percent or more of 
the height.

On VA examination in February 2003, the veteran had no 
spasms.  Painless range of forward flexion was measured to 45 
degrees, extension to 45 degrees, lateral flexion to the left 
to 20 degrees, to the right to 15 degrees, and lateral 
rotation to 70 degrees bilaterally.  Combined range of 
cervical motion was 265 degrees.  There was no fatigability 
or additional loss of movement on repeated use.  Thus, the 
range of motion demonstrated by the veteran prior to October 
2005 exceeds that contemplated for a 20 percent rating.  The 
Board also notes that the October 2005 examination report 
notes that the veteran stated that the pain had increased 
significantly over the prior 2 years.  Range of motion was 
also noted to have changed significantly from the February 
2003 findings.  This supports a change in the disability 
rating during this period.  See Fenderson, 12 Vet. App. 119.  

With respect to the former criteria, the veteran was assigned 
a 10 percent rating under Diagnostic Code 5290.  A 10 percent 
rating was for assignment under the former schedule where 
there was slight limitation of motion of the cervical spine.  
A 20 percent rating required moderate limitation of motion.  

The Board finds that the range of motion recorded by the 
February 2003 VA examiner is not consistent with moderate 
limitation of motion, and more closely approximates slight 
limitation.  The Board notes for purposes of reference, that 
the current rating schedule defines normal range of flexion 
of the cervical spine as from 0 to 45 degrees.  Normal 
extension is also from 0 to 45 degrees.  Normal lateral 
flexion is from 0 to 45 degrees, and normal rotation is from 
0 to 80 degrees.  See 38 C.F.R. § 4.71a, Note (2).  In this 
case, the February 2003 results show that the veteran's 
forward flexion and extension were normal.  Rotation was 
reduced by only 12.5 percent of normal.  While lateral 
flexion was more substantially reduced, in light of the 
otherwise normal or near-normal ranges of motion, the Board 
finds that the overall limitation of motion was no more than 
slight.  

On VA examination in January 2001, X-rays of the veteran's 
cervical spine were normal, showing normal vertebral body 
height and intervertebral disc spaces, and no degenerative 
joint disease.  Motor strength was 5 out of 5 in the upper 
extremities.  Based on such findings, it would appear that 
the veteran's cervical spine disorder was essentially 
asymptomatic prior to the February 2003 VA examination.  
Accordingly, a higher rating is not warranted on the basis of 
limitation of motion under the former criteria.  

Finally, the Board notes that the veteran is diagnosed with 
degenerative disc disease of the cervical spine; however, he 
has been rated throughout the period on appeal on the basis 
of limitation of motion of the cervical spine, without 
consideration of any upper extremity neurological impairment.  
The veteran complains of radiating pain and tingling in his 
left upper extremity.  This has been objectively confirmed by 
the October 2005 VA examiner, who noted a weakened left hand 
grip and sensory loss in the left thumb, index and long 
finger.  An EMG study conducted in June 2002, showed evidence 
of left radiculopathy affecting the musculocutaneous nerve.  
Accordingly, the Board has considered whether a separate 
compensable rating for left upper extremity neurological 
impairment is supported under 38 C.F.R. § 4.124a, Diagnostic 
Code 8517.  

Under Diagnostic Code 8517, a noncompensable rating is for 
assignment where there is incomplete paralysis of the 
musculocutaneous nerve that is mild in degree.  A 10 percent 
rating is available where such incomplete paralysis is 
moderate in degree.  

In this case, the evidence does not support a compensable 
rating for either upper extremity.  The Board notes in 
support of this finding that the October 2005 examiner found 
no weakness of most major groups in the upper extremities, 
and no intrinsic atrophy or fasciculations.  Deep tendon 
reflexes at the biceps, triceps and brachioradialis were 
brisk and symmetric.  There was no sensory loss except at the 
fingers of the left hand.  Although the examiner did find 
some weakness of the left hand grip, the neurological 
symptoms are primarily sensory in nature and appear to be 
quite mild.  Accordingly, the Board concludes that the 
criteria for a separate compensable rating for neurological 
impairment of the upper extremities is not in order.

In sum, the Board finds that prior to October 12, 2005, the 
criteria for a rating higher than 10 percent for the cervical 
spine disorder were not met.  In addition, the Board finds 
that from October 12, 2005, to the present, the criteria for 
a rating higher than 20 percent are not met.  As a 
preponderance of the evidence is against the claim, an 
increased disability rating for the veteran's cervical spine 
disability is not in order.

Other Considerations

The Board has considered whether there is any other schedular 
basis for granting the veteran's appeal but has found none.  
In addition, the Board has considered whether this case 
should be referred to the Director of the Compensation and 
Pension Service for extra-schedular consideration.  The 
record reflects that the veteran has not required frequent 
hospitalizations for his cervical spine disability, and that 
the manifestations of the disability are not in excess of 
those contemplated by the schedular criteria.  In sum, there 
is no indication in the record that the average industrial 
impairment from the disability would be in excess of that 
contemplated by the assigned evaluations.  Accordingly, the 
Board has concluded that referral of this case for extra-
schedular consideration is not in order.  


ORDER

Entitlement to service connection for a disability of the 
knuckles of both hands is denied.

Entitlement to an initial disability rating higher than 10 
percent for a cervical spine disorder from November 1, 2000, 
to October 11, 2005, and a rating higher than 20 percent from 
October 12, 2005, to the present is denied.


REMAND

Service medical records show that the veteran complained of 
left elbow pain during service and was diagnosed with left 
olecranon bursitis.  Post-service records show that the 
veteran has been diagnosed with left lateral epicondylitis.  

VA is required to provide a VA examination or obtain a 
medical opinion if the evidence of record contains competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and 
establishes that the veteran suffered an injury or disease in 
service; indicates that the claimed disability or symptoms 
may be associated with the established injury or disease in 
service or with another service-connected disability, but 
does not contain sufficient medical evidence for the 
Secretary to make a decision on the claim.  See 38 C.F.R. § 
3.159(c)(4); see also Charles v. Principi, 16 Vet. App. 370 
(2002).

In this case, such an opinion is clearly required, and a VA 
examination and opinion were obtained in October 2005.  The 
examiner's opinion was "Left elbow - lateral epicondylitis - 
as likely as not associated with his service connection.  I 
am uncertain as to whether this can be attributed to any 
service connection as the patient is uncertain whether or not 
any type of trauma or initiating event caused this."  

The October 2005 opinion not only contradicts itself 
directly, stating in one sentence that there is a 
relationship to service, and in the next, that such a 
relationship is uncertain, but it appears to rely entirely on 
the veteran's opinion with respect to the etiology of his 
current left elbow disability.  Therefore, it is not adequate 
for adjudication purposes.

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The RO or the AMC should send the 
veteran a letter requesting him to provide 
any pertinent evidence in his possession 
and any outstanding medical records 
pertaining to treatment or evaluation of 
his left elbow disability subsequent to 
service or the identifying information and 
any necessary authorization to enable VA 
to obtain such records on his behalf.   

2.  The RO or the AMC should undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the veteran.  If the RO or the 
AMC is unsuccessful in its efforts to 
obtain any such evidence, it should so 
inform the veteran and his representative 
and request them to submit the outstanding 
evidence.

3.  Then, the veteran should be afforded 
an examination by a physician with 
appropriate expertise to determine the 
nature and etiology of any current left 
elbow disability.  The claims folders must 
be made available to and reviewed by the 
examiner.

With respect to each currently present 
disorder of the veteran's left elbow, the 
examiner should provide an opinion as to 
whether there is a 50 percent or better 
probability that the disorder is 
etiologically related to the veteran's 
military service.  The rationale for each 
opinion expressed must also be provided.

4.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

5.  Then, the RO or the AMC should 
readjudicate the veteran's claim.  If the 
benefit sought on appeal is not granted to 
the veteran's satisfaction, he and his 
representative should be provided a 
supplemental statement of the case and an 
appropriate period of time for response.  
The case should then be returned to the 
Board for further consideration, if 
otherwise in order.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.

No action is required of the appellant until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


